﻿I warmly welcome this opportunity to extend to you. Sir, the congratulations of the delegation of St. Kitts and Nevis on your election to the eminent post of President of the forty-third session of the General Assembly. For the Government and peoples of Latin America and the Caribbean it is always a source of immense satisfaction to witness the presidency entrusted to one chosen from among us - and all the more to one as able as you. My delegation places absolute confidence in your abilities successfully to guide the deliberations of this body and pledges its full co-operation.
May I also heartily congratulate the outgoing President, Mr. Peter Florin, on his skilful guidance of the work of the General Assembly during the past year. The task was undoubtedly challenging, but he met every challenge with competence, renewed spirit and dexterity.
It is with a profound sense of admiration that, at this point, I pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for his untiring efforts exerted in the pursuit of peaceful resolutions of the persistent and sometimes escalating conflicts that continue to beset the world community.
We have listened year after year as increasing numbers of disputes between nations and aggravating world problems have been brought to the attention of this body. Indeed, over the past 43 years of its existence the United Nations has had its lofty principles challenged by intense local, regional and international disputes that have increased sorrow to mankind and threatened to annihilate whole peoples·, by deep-seated ideological differences that have compartmentalized the world and vitiated against international co-operation in solving international problems, by persistent underdevelopment, abject poverty and acts of inhumanity that have made a mockery of human dignity, the right to freedom and a better standard of life. 
Often Member States express disappointment in the United Nations when solutions to our problems appear unattainable. But perhaps such disappointment results from unrealistic expectations from the Organization. For it can achieve only as much as its Member States permit it to achieve. The success of our concerted efforts to resolve global disputes is highly dependent on international dialogue and conciliation. It is the role of this body to foster such dialogue and such conciliation. However, the responsibility for good-neighbourliness and international peace and security remains that of each nation State.
My delegation is particularly encouraged by the noticeably improved international political climate, which has provided a favourable ambiance for the conduct of fruitful negotiations this year. Certain recent developments identify 1988 as a diplomatic and political watershed year, heralding long-awaited compliance with United Nations resolutions on prolonged conflicts.
Within the category of world events that respond to dialogue fits the recent agreement on arms limitation and disarmament. The ratification of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles, which calls for a 50 per cent reduction of the strategic nuclear arsenals of the United States and the USSR signifies a major achievement for the entire world in the process of arms limitation and disarmament. We are all aware that divergent positions plagued the agreement, but we are heartened by the display of political will between the two major military Powers to reach an agreement. This movement in disarmament could augur well for the long-range goal of comprehensive disarmament called for by the General Assembly. Its prospects no longer seem as remote as they were a few years ago. My delegation continues to agitate for comprehensive disarmament, which includes not only nuclear weapons but conventional and chemical weapons as well. Let us be conscious that the survival and well-being of future generations is the responsibility of us all - nuclear and non-nuclear States alike.
Similarly, the situation in the Persian Gulf gives us cause to be optimistic about the prospects for peace in that troubled region. Just a few months ago the Islamic Republic of Iran announced its formal acceptance of Security Council resolution 598 (1987). That decision was welcomed by Member States as it signified that a cease-fire between Iran and Iraq could now be affected and negotiations to bring about lasting peace in the region could be set in motion. My delegation reflects sadly on the thousands of lives lost and the millions of dollars worth of damage that resulted from the nine-year conflict, and remains grieved at the fact that the suffering and loss were allowed to escalate to such proportions. I trust that the decision of both Iraq and Iran to abide by the Security Council resolution is now reflective of a desire to coexist peacefully.
The role of the Secretary-General in this initiative must be lauded. He drew on his vast and proved diplomatic skills and displayed tenacity and endurance while mediating the complex negotiations that led to acceptance by both nations. My delegation would like to encourage him in his efforts to pursue this initiative to the desired goal of a stable and lasting peace.
The situation in Afghanistan also shows signs of responding to international dialogue. For some eight years the General Assembly and the United Nations Commission on Human Rights adopted strongly worded resolutions condemning the foreign occupation of Afghanistan. For eight years the international community kept the pressure on the occupying country by calling for the withdrawal from Afghanistan of all foreign troops. Those actions were supplemented by the efforts of former Under-Secretary-General Diego Cordovez. At last, this year, the Geneva accord was signed by all parties involved, and today troops are being withdrawn from Afghanistan. My delegation is only too aware that the real settlement of the problem lies in the hands of the Afghan people. Theirs is the task of establishing the Government of their choice and undertaking the restructuring of their country.
We regard with optimism the prospects for resolution of the status of Western Sahara. St. Kitts and Nevis notes with satisfaction the manifestation by both POLIS AR 10 and the Kingdom of Morocco of the political will and co-operation required in order to bring a peaceful end to this conflict which has persisted for more than a decade. The combined efforts of the Organization of African Unity and the United Nations must be recognized as practical arrangements for a referendum by the Sahraoui people are formulated. My delegation urges both parties to intensify the negotiation process and bring a speedy settlement to the conflict. 
By the same token, my delegation regards with cautious optimism the talks between the Governments concerned to bring an end to the illegal occupation of Namibia by South African troops. We have always supported the United Nations Flan for the Independence of Namibia under the leadership of the South West Africa People's Organization and take this opportunity to reaffirm that support. We must remain firm in our resolve to bring about a liberated and an independent Namibia and take bold initiatives to make it a reality.
We renew our call for the United Nations to play a positive role in bringing about reconciliation between South Korea and North Korea. We support member ship in the United Nations for both countries on the Korean peninsula as a positive step to enhancing their dialogue towards reunification within this Organization's structured and sympathetic framework.
While we can see rays of hope in several of the areas of conflict, that is not at present the case in the Middle East. Hope for an end to the conflict can lie only in solutions which recognize the rights of the Palestinian people to a well-defined homeland must co-exist with the tight of the people of Israel to live within secure borders. A first step to peace would be for all parties to adhere to the relevant resolutions adopted by the General Assembly on the issue.
·
My Government also shares the view that the convening of the international peace conference on the Middle East, under the auspices of the United Nations and at the invitation of the Secretary-General and all parties to the Arab-Israeli conflict, would be another appropriate step towards achieving a peaceful, comprehensive and just settlement of the conflict. The Secretary-General is therefore urged to continue his attempts to make the convening of this conference a reality. 
Another area of continued concern to the international community is the situation in Kampuchea. Hostilities have entered a tenth year and there seems to be no foreseeable end. My delegation stands firmly behind the resolutions adopted by the General Assembly on this question since its thirty-fourth session and awaits their implementation. The restoration and preservation of the independence, sovereignty and territorial integrity of the Kampuchean people as well as their right to determine their own destiny, should continue to be the goal, supported most assuredly by the international community.
In our own region, conflicts in Central America have set back the process of economic development. It is commendable that the Governments of Central America have mapped out a plan of action to restore peace and stability to their countries. We applaud the persistent efforts of the Contadora Group. We believe its efforts and those of others in the region deserve the full support of the international community, so that the United Nations objective of turning swords into ploughshares may be achieved.
We are deeply concerned about the unstable situation which exists in Haiti. Clearly, political events have made it difficult for meaningful economic development to proceed. We in the region stand ready to assist the people of Haiti as far as is practically possible, and we also invite the attention of the international community.
We must recognize the basic truth that social and economic problems have become both a cause and an effect of aggravated political tensions. Peace and development are inextricably intertwined objectives and we cannot achieve the one without the other. In May this year the United Nations approved a special economic plan for Central America which will assist the peoples of that region in restructuring and stabilizing their economies. This is clearly a step in the right direction.
My delegation notes the willingness of Belize and Guatemala to enter into dialogue. We call for early ratification of the Cartegena Protocol as a contribution to the lowering of tensions.
International political issues constitute but a fraction of our common preoccupations. Continued human rights violations and worsening economic conditions provide equal cause for perplexity and consternation. Chief among our human rights concerns is the total eradication of the evil system of apartheid perpetuated in South Africa. My delegation reiterates its abhorrence of that inhumane system and continues to support the call for comprehensive sanctions to be taken against South Africa.
With the many sanctions already imposed, and with the perpetuation of apartheid in the face of them all, countries are prone to question the effectiveness of those measures. We are assured that comprehensive sanctions are working. According to an analysis done by the Commonwealth Committee of Foreign Ministers, trade and financial sanctions ate having a debilitating impact on South Africa's economy and this impact would be even more far-reaching were the sanctions themselves more widely adopted and their application tightened and intensified. Further disinvestment programmes must be pursued.
On a more positive note, however, in preparation for a free and democratic South Africa the international community needs to address the stabilization and security needs of the front-line States and to offer training to the black people of South Africa so that they may be adequately equipped to accept the task of rebuilding their country. The world's economic situation is another problem of enormous proportions for developing countries. We appear to be caught in a quagmire. A total restructuring of the world economic order is imperative if our goal of world development is to be achieved. We in the developing countries continue to experience relatively slow or negative growth in our economies. Sharp commodity-price declines, unavailability of external sources of finance, adverse terms of trade, debt-re-servicing problems - all still frustrate our economic ambitions. Clearly there is a pressing need to reassess the present international economic order to create greater opportunities for the developing countries to share equally in the world's resources. 
We must concede that the international achievement of development strategies for the First, Second and Third United Nations Development Decades have been limited. We can only hopes that the development strategy for the fourth United Nations development decade will be more fruitful.
In the developing countries, however, we must do more than hope. We must seize the opportunity of the current wave of peace initiatives, first, to divert our own energies and resources away from areas of conflict to confront the challenges of development on our own terms and on the basis of our own realities. Then we must challenge the developed countries to engage immediately in meaningful dialogue with us so that significant resources can be diverted from the battlefields and from the silos to improve the housing, the education, the employment opportunities, the infrastructure and the social and economic fabric of the developing countries.
Peace must not become an international vacuum signifying only the absence of war. Peace must be a well-spring of opportunity and hope for the young, the elderly, the sick, the handicapped and the poor. Peace must be a powerful force that moves us forward, upward and onward. Peace must inspire us to achieve the greatest heights of humanitarian excellence of which we are capable. I send out a clarion call for peace between East and West to become a harbinger of a new era of co-operation between North and South.
In this context, I must issue an appeal for special consideration to be given to the unique problems of island developing countries, a number of highly reputable studies have shown that island developing countries have characteristics distinct from those of developing countries in general. It is essential, therefore, that there be flexibility in designing and supporting development strategies which are appropriate for addressing our special needs. 
One of our major handicaps is vulnerability to natural disasters, such as hurricanes, from which islands in the Caribbean are especially at risk. Jamaica's devastation by hurricane Gilbert is graphic testimony to this fact. Other problems include: small internal markets, lack of natural resources, heavy dependence on imports and the high per capita cost of building and maintaining economic and social infrastructure. Snail islands lack the critical mass to provide basic services economically for their populations. However, if island people are to enjoy an acceptable quality of life, these services must be provided. Certainly this community of nations cannot accept that the right to basic amenities, to life, to liberty and to the pursuit of happiness is to be enjoyed only by people in large metropolitan societies.
Many resolutions have been passed in the General Assembly on island developing countries in the last decade. Let us seize the opportunity of the day and translate these laudable resolutions into effective action.
While we have temporised and failed to address seriously the grave economic problems of developing countries, new crises have arisen which threaten to destroy the social and economic fabric of our societies and take a heavy toll on human lives. I refer to the problems of drug abuse and illicit drug trafficking, and the dumping of hazardous waste in third-world countries.
The widespread increase in drug abuse and illicit drug trafficking has created a world awareness that the problem transcends national and regional boundaries. It menaces the fabric of all our societies and destroys our young people. Countries of the Caribbean are particularly vulnerable as by the nature of our geography we are used as transit points for drug trafficking, with the possibility of also becoming points of consumption. It is time for a co-ordinated global effort aimed at eliminating production, interdicting trafficking and eradicating consumption, especially where the market is greatest.
Similarly, the increasing reported incidents of dumping of hazardous waste in third-world countries indicate that a matter has arisen that requires urgent international attention. Recent investigations carried out by governmental and non-governmental environmental groups reveal that in the past few months there has been a proliferation of proposals and actual attempts to ship hazardous industrial and nuclear waste from industrialized countries to third-world countries. The developed countries must keep their waste. They have the resources to devote to its safe disposal.
Caribbean countries are among the targeted dump sites. For us, this phenomenon has serious implications. First, we lack the adequate legislative and administrative mechanisms to control the management and proper disposal of the waste. Exposure to the environment will result in irreversible damage to ecosystems and human lives. Secondly, conditions in the Caribbean, and indeed in many third-world countries, are almost perfect for the spread of the harmful heavy metals and toxic chemicals found in the waste -· for example, porous soils, wind and water erosion and tropical temperatures. Dependent as we are on our environment, our marine life and our human resources for development, this trend is a very serious threat to our survival, a menace to relations between States and a threat to international peace.
My delegation supports the request that an item addressing the problem be placed on the agenda of this session of the General Assembly. It is a problem that demands international co-operation and immediate attention. It seems to be true that the world is weary of war. The world has decided, in the words of a famous song, to "give peace a chance". However, we must return to war. Indeed I am calling for a new declaration of war, a war to be fought with an intensity hitherto unknown, on the most violent of battlefields a war to be fought to the finish; a war on poverty; a was: on drug production, drug trafficking and drug consumption; a war against the destruction of the world's resources; a war on economic slavery. This must be a true world war, fought with the present resources and the creative ingenuity of all mankind; a war in which the North fights alongside the South, the East alongside the West; a war that is waged till all mankind is truly free to realize its vast potential and to live with dignity and an uplifting quality of life.
